Citation Nr: 0409804
Decision Date: 04/15/04	Archive Date: 07/21/04

DOCKET NO. 03-09 016                        DATE APR 15 2004

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina

THE ISSUE

Entitlement to service connection for the cause of the veteran's death.

REPRESENTATION

Appellant represented by: North Carolina Division of Veterans Affairs

Appellant

WITNESS AT HEARING ON APPEAL



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from January 1943 to August 1945. The veteran died in March 2001. The appellant is the veteran's widow.

The present matter comes before the Board of Veterans Appeals (Board) on appeal of a November 2001 rating decision. The appellant filed a notice of disagreement (NOD) in November 2002, and the RO issued a Statement of the case (SOC) in February 2003. The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2003.

In June 2003, the appellant testified before a decision review officer at the WinstonSalem RO; a transcript of the hearing is of record.

FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. During the veteran's lifetime service connection was in effect for residuals of a through and through gunshot wound to the right chest with depressed chest wall, lung compressed, vital capacity reduction and pleural thickening, plus axillary resection of portions of the right 5th, 6th, 7th, 8th, and 9th ribs; residuals of a gunshot wound with limitation of the lateral and forward elevation and posterior motion of the right arm with diminished strength and nerve damage; and residuals of a

-2


gunshot wound of the left shoulder with painful scar. The combined evaluation was 70 percent, effective January 1947.

3. The veteran died in March 2001. The death certificate lists the immediate cause of death as adult respiratory distress syndrome due to or as a consequence of pneumonia and Klessiella sepsis.

4. The weight of the competent evidence establishes that a disability of service origin did not cause or contribute substantially or materially to cause the veteran's death.

CONCLUSION OF LAW

The criteria for service connection for the cause of the veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of2000 (VCAA), Pub. L. No. 106,.475, 114 Stat. 2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of V A to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the

- 3 


claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a);
38 C.F.R. § 3.l59(b). In addition, they define the obligation of V A with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

Through a May 2001 notice letter, as well as a February 2003 SOC and subsequent July 2003 supplemental SOC (SSOC), the RO notified the appellant and her representative of the legal criteria governing the claim, the evidence that had been considered in connection with her appeal, and the bases for the denial of the claim. Thus, the Board finds that the appellant has received sufficient notice of the information and evidence needed to support her claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the RO's May 2001 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 V.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). In the letter, the RO notified the appellant that it would make reasonable efforts to help her obtain evidence necessary to support her claim, to include medical records, employment records, and records from other federal agencies. The RO also requested that the appellant provide information, and, if necessary, authorization, to enable the RO to attempt to obtain any outstanding medical evidence pertinent to the claim on appeal, and/or send the evidence itself to the RO.

The May 2001 letter also notified the appellant that copies of treatment records from the Asheville VA Medical Center (VAMC) were not available as there was no

-4


record that the veteran had been treated at that facility (The record reflects that the RO reviewed the automated medical information exchange (AMIE) system which did not reflect the veteran's treatment at the Asheville V AMC.) The RO also notified the appellant that it had received her submitted treatment records from The McDowell Hospital and Memorial Mission Hospital. In June 2001, the appellant submitted additional medical evidence and notified the RO that she had no other evidence to submit at that time.

The Board points out that, in the recent decision of Pelegrini v. Principi, 17 Vet. App. 241 (2004), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify the veteran of: (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by the V A; (3) the evidence, if any, to be provided by the claimant; and (4) a request by the VA that the claimant provide any evidence in the claimant's possession that pertains to this claim (or claims). As explained above, all of these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," the Secretary receives a complete or substantially complete application for VA-administered benefits. In that case, the Court determined that VA had failed to demonstrate that a lack of such a pre-adjudication notice was not prejudicial to the claimant. See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n making the determinations under [38 U.S.C.A. § 7261(a)], the Court shall take due account of the rule of prejudicial error.").

In the case now before the Board, and, as noted above, documents meeting the VCAA notice requirements were provided both before and after the RO's initial adjudication of the claim. However, the Board finds that the lack of full, preadjudication notice in this case does not, in away, prejudice the appellant.

- 5 


As indicated above, the May 2001 notice letter (furnished the same month the identified the evidence VA would obtain and what the appellant was responsible for obtaining, and also identified what the appellant needed to substantiate her claim. Furthermore, the appellant was requested to provide information, and, if necessary, authorization, to enable the RO to attempt to obtain any outstanding medical evidence pertinent to the claim on appeal.

As noted above, the appellant submitted relevant treatment records from The McDowell Hospital and Memorial Mission Hospital at the time she filed her application in May 2001. A March 2001 Memorial Mission Hospital consultation report notes the veteran's history of having been admitted to The McDowell Hospital on January 10,2001, treated for nine days and then released. Following complications the veteran was again admitted on February 9, 2001. The veteran was discharged February 20,2001, and transferred for rehabilitation to Thoms Rehabilitation Hospital. Treatment records for The McDowell Hospital are associated with the claims file for the period January 10, 2001, to February 11, 2001.

The May 2001 notice letter, following submission of the treatment records and application, requested that the appellant identify and authorize the RO to obtain any relevant treatment records pertaining to her claim. She was furnished a VA Form 21-4142s (Authorization and Consent to Release Information) for this purpose. However, the appellant did not return those forms; hence, the appellant did not provide a means for the RO to obtain any outstanding records, to include any records from Thoms Rehabilitation Hospital. Under these circumstances, the Board finds that no further duty to assist is owed the appellant. See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 193 (holding that the duty to assist is not always a one way street).

- 6


The Board also emphasizes that the appellant has reported that many of the physicians who treated the veteran post service have either died or retired. The RO has obtained a medical opinion with respect to the appellant's claim. Moreover, the appellant has been given opportunities to submit evidence to support her claim. In this respect, besides the treatment records from the private hospitals above, the appellant submitted a statement from Mark Burton, M.D., which included associated treatment records. Significantly, neither the appellant nor her representative has indicated that there is any outstanding pertinent evidence that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not completely fulfilling the VCAA notice requirements prior to the RO's initial adjudication of the claim is harmless. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.

Under these circumstances, the Board finds that there is no prejudice to the appellant in proceeding with a decision on appeal at this juncture.

. II. Background

Service medical records reflect that in April 1945, the veteran was struck in the chest by an enemy bullet during combat operations in Germany. Point of entry was the 3rd interspace, one-inch lateral to the nipple line of the right side. Point of exit, was the 6th interspace posteriorly. Following his. injury, the veteran was taken prisoner by the German army for four hours at which time his wound was treated and dressed.

Later, the veteran was repatriated and taken to an American aid station and transferred to a field hospital. At the field hospital a thoracotomy was performed with debridement of the wound and the foreign body removed. During the next 10

- 7 


days the veteran had four thoracenteses. Post-operatively a tube was placed in the veteran's chest.

An August 1945 Certificate of Disability for Discharge (Report of Board of Medical Officers) reflects a finding of deformity of the right chest wall secondary to perforating right chest wound; point of entrance the 3rd interspace anteriorly with the point of exit 6th interspace posteriorly; manifested by loss of portions of the 5th through the 9th ribs.

The report of a November 1946 VA examination reflects the veteran's complaints of pain in the anterior region of the right chest. The pain was made worse by exercise, deep breathing, or climatic changes. The veteran reported shortness of breath on mild exercise, and the right side of his chest was numb. On clinical evaluation there was marked depression of the lateral and anterior chest walls on the right side. Expansion of the chest was less on the right than the left, and on deep breathing there was a complaint of pain in the right side of the chest. Vocal fremitus was severely diminished in the lower portion of the right lung. Percussion note on the right base anteriorly and posteriorly was almost flat. Over the right pulmonary area the breath sounds were very hard to hear and no rales were present. An associated X-ray report notes fairly large defects in the lateral portions of the right 5th through the 9th ribs with the anterior ends of the ribs along with the chest wall being moderately depressed. The lung was reported as being correspondingly compressed. Vital capacity function on the right side was estimated at about 15 or 20 percent due to the compression. There was only slight pleural thickening in the area.

An October 1948 VA examination report reflects the veteran's complaints of pain in his right chest and shortness of breath. Vital capacity of the lungs was noted as being 70 percent of normal. There was considerable deformity of the right chest in mid-axillary with rib depression in axilla and dullness to pinprick to right of nipple. Chest expansion was limited on the right as compared to the left. There were

- 8 


diminished breath sounds in the right lower chest. An associated X-ray report from The Norburn Hospital reflects the veteran's lung fields clear except for a defect at the lower right. The rib cage was normal on the left but showed resection of the lateral portion of the 5th to the 9th ribs inclusive. The chest wall at this level in the axillary region was noted as showing a defect. It was displaced inward about 20 percent of the distance to the mid line.

A VA summary of hospitalization, dated in December 1955, reflects clinical findings of considerable deformity of the right anterolateral chest involving about the 7th to the 10th ribs. There was a marked anesthesia over this same area, extending down onto the right upper quadrant, where there was some weakness of the musculature, without any definite herniation. The right diaphragm was noted as appearing to be elevated with impairment of resonance at the right base. Chest descended moderately well on inspiration with breath sounds somewhat diminished over the right lower chest; otherwise the lungs were noted as being clear. A chest X-ray during the hospitalization revealed deformity of the right thoracic cage due to a partial resection of the right 5th through the 9th posterior ribs in posterior axillary line probably secondary to an old empyema. The lung fields were otherwise clear. There was some blunting of the right costophrenic angle noted due to old pleurodiaphragmatic adhesions. There was no evidence of recent parenchymal or pleural disease.

A VA summary of hospitalization, dated in December 1963, notes that the veteran developed symptoms of acute febrile illness with some bloody streaked purulent sputum. On clinical evaluation the veteran's chest showed considerable deformity of the right anterolateral chest secondary to operative removal of the 3rd through the 7th ribs. There was anesthesia over this area. The chest on the right side was noted as lagging markedly. Breath sounds were diminished over the right lower chest and there was hyper-resonance noted in the region. Over the right upper chest there were a few wheezes heard both on inspiration and expiration. A chest X-ray was reported as reflecting evidence of previous resections of portions of the 5th through

- 9 


9th ribs on the right side with partial collapse of the lateral lower right thorax. There a large area of consolidation with a large cavity measuring 3 1/2 centimeters in 1eter in the anterior segment of the right upper lobe. The left lung was noted as being clear.

Additionally, during the hospital course laboratory studies were essentially normal.
Sputum culture revealed an alpha streptococcus. Sputum evaluation for acid-fast
bacilli and fungi was negative. The diagnosis was pulmonary abscess of the right upper lobe, treated, and improved; also deformity of the right chest secondary to an old gunshot wound, untreated, unchanged.

Medical records from The McDowell Hospital and Memorial Medical Hospital reflect diagnosis and treatment for acute myocardial infarction, diabetes, hypertension, and pneumonia/pulmonary edema.

A summary of hospitalization, dated in February 2001, includes a notation that the veteran had been hospitalized with coronary artery disease with acute myocardial infarction. His hospitalization was complicated by gastrointestinal (GI) bleeding, respiratory failure requiring intubation, and echocardiogram that showed mural thrombosis. The veteran's past medical history was noted as involving coronary artery disease with previous myocardial infarction, GI bleeding, respiratory failure requiring intubation, history of diabetes mellitus, hypertension, elevated liver function tests, peripheral vascular disease with carotid bruit, and atrial fibrillation and abdominal aortic aneurysm.

A summary of hospitalization dated in March 2001 includes an assessment of respiratory distress, sepsis and urinary tract infection. The summary noted that t veteran's sepsis was most likely secondary to his left lower lobe pneumonia.

A chest X-ray report dated in July 2000 reflects prominence of the interstitial markings bilaterally, probably secondary to fibrosis. One area in the right lower

- 10


lung field laterally was noted as having somewhat of a nodular component and associated ring shadows. A report in February 2001 reflects a finding of peripheral interstitial lung disease with acute findings. A chest X-ray report in March 2001 reflects the veteran's complaints of shortness of breath and a finding of mild changes suggestive of congestive heart failure. A report also dated in March 2001, reflects posttraumatic or post-operative deformity of the right hemithorax. There was no significant change noted in the size of the veteran's cardiovascular silhouette. There was interval development of rather extensive bilateral opacities. The left lung appeared the more affected, and only the right upper lung appeared spared. Additionally, a chest X-ray report dated in March 2001 reflects that the deformity of the lateral aspect of the right chest wall was stable. There was persistent bilateral air-space disease consistent with the veteran's history of adult respiratory distress syndrome (ARDS).

In June 2001, the appellant submitted laboratory results and finds associated with the veteran's treatment.

In July 2001, a VA physician offered an opinion as to the veteran's cause of death and its relationship to service. The physician reported that he had reviewed the veteran's claims file and considered his medical history. The physician opined that the veteran's service-connected condition did not accelerate his death with debilitating effects or was the veteran's general impairment of health due to his service-connected chest wound make him materially less capable of resisting the primary cause of death.

In March 2003, the appellant submitted a medical opinion from Mark Burton, M.D. Dr. Burton was identified by the appellant as having treated the veteran. Dr. Burton noted that because of the gunshot wound to the right chest wall sustained in World War II, any pulmonary problems the veteran experienced may have been exacerbated. Dr. Burton also submitted medical records of his treatment of the veteran. In particular, a February 1993 computed tomography (CT) scan of the

- 11 


abdomen revealed an old post-traumatic deformity of the lateral aspect of the right chest from a previous gunshot wound. There was minimal adjacent pleuroparenchymal fibrosis noted, and the veteran's chest was reported to be within normal limits otherwise.

During her RO hearing in June 2003, the appellant testified that, over the years the veteran suffered from colds and had a hard time breathing especially with a cold. He also reportedly developed pneumonia about once a year, which was treated with antibiotics. With respect to breathing, the appellant testified that the veteran needed to breath deeply in order to take in enough air to breath. The appellant stated that she believed the way the veteran had to breath put a lot of stress on his heart. Additionally, the appellant testified that Dr. Burton used the word "aggravate" when describing what the veteran's chest wound could do to his condition.

III. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred or aggravated in service either caused or contributed substantially or materially to cause death. For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

After carefully reviewing the evidence of record in light of the above criteria, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the veteran's death.

- 12


In connection with her claim that the cause of the veteran's death should be service connected, the appellant asserts that as a result of his gunshot wound to his right chest during service, the veteran suffered from chronic residual respiratory problems and that these residuals contributed to his death.

Clearly, this matter involves a medical question, and the Board is not permitted to draw inferences as to medical causation or etiology without a solid foundation in the record. See Colvin v. Derwinski, 1 Vet. App. 171 (1991). Moreover, it is the responsibility of V A adjudicators (here, the Board, to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state our reasons or bases for favoring one opinion over another. See Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

In this case, the record contains two medical opinions on the question of medical nexuS between the veteran's death and service. Dr. Burton's statement reflects a speculative opinion that the veteran's chest wound in service "may have" exacerbated any subsequent pulmonary disorders. On the contrary, in a more definitive statement, the July 200 1 VA examiner mled out a medical relationship between the veteran's death and the chest wound suffered in service, noting that that condition did not accelerate the veteran's death, or result in impairment of health that would make the veteran materially less capable of resisting the primary cause of death. The Board finds that the VA medical opinion, clearly more definitive, and, as stated, based on review of the veteran's claim file and consideration of his documented medical history, is the more probative opinion on the question of medical nexus. [d. See also Hayes v. Brown, 5 Vet. App. 60,69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467,470-471 (1993). Hence, the Board finds that the weight of the competent evidence weighs against the claim.

The Board has considered the appellant's assertions in adjudicating the claim for service connection for the cause of the veteran's death. However, as a layperson without the appropriate medical training or expertise, she is not competent to

- 13 

provide a probative opinion on a medical matter. See Bostain v. West, 11 Vet. App.
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). For similar reasons, the appellant's reiteration of what a physician (here, Dr. Burton) allegedly told her does not constitute probative medical evidence to support the claim. See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

Under these circumstances, the Board finds that the claim of service connection for the cause of the veteran's death must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the competent evidence weighs against the claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER


Service connection for the cause of the veteran's death is denied.

JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


- 14




